NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 29 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FOX JOSEPH SALERNO,                             No.    16-17336

                Plaintiff-Appellant,            D.C. No. 2:13-cv-02250-ROS

 v.
                                                MEMORANDUM*
JERRY DUNN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Roslyn O. Silver, District Judge, Presiding

                            Submitted March 27, 2019**

Before:      WALLACE, FARRIS, and TROTT, Circuit Judges.

      Arizona state prisoner Fox Joseph Salerno appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging constitutional

claims arising from his placement in solitary confinement. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Porter v. Cal. Dep’t of Corr., 419



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 885, 891 (9th Cir. 2005). We affirm.

      The district court properly granted summary judgment on Salerno’s due

process claim because Salerno failed to raise a genuine dispute of material fact as

to whether his designation as a maximum security inmate and resulting placement

or maintenance in solitary confinement was not supported by “some evidence.”

See Toussaint v. McCarthy, 801 F.2d 1080, 1104 (9th Cir. 1986) (segregation

decisions, such as putting a prisoner into solitary confinement, only need to be

supported by “some evidence”). Even though Salerno argues that the prison

officials improperly considered his suspected gang member status in designating

him as a maximum security inmate, he failed to raise a genuine dispute of material

fact as to whether he would have not been classified as a maximum security inmate

and placed in solitary confinement based on factors other than his suspected gang

member designation.

      The district court properly granted summary judgment on Salerno’s claim

that prison policies designating inmates suspected gang members violated

Salerno’s due process rights because Salerno failed to identify a protected liberty

interest implicated by these policies. See Sandin v. Conner, 515 U.S. 472, 483-85

(1995) (a prisoner has no protected liberty interest when the sanction imposed

neither extends the length of his sentence nor imposes an “atypical and significant

hardship”); Serrano v. Francis, 345 F.3d 1071, 1077-78 (9th Cir. 2003) (due


                                          2                                   16-17336
process procedural protections “adhere only when the disciplinary action

implicates a protected liberty interest”).

      The district court properly focused the scope of this action on two

classification decisions in 2009. Salerno alleged generally in the operative first

amended complaint that his suspected gang member designation resulted in him

being classified to and maintained in maximum security status for five years. In

response to the district court’s order requesting clarification regarding the scope of

the action in preparation for trial, Salerno identified several orders over the course

of five years which he contended took into account his suspected gang member

status in maintaining his maximum security status. On the premise that Salerno

only alleged that he was labelled a suspected gang member in retaliation for a

protected activity that took place in 2009, the district court correctly ruled that only

two orders from 2009 formed the basis for Salerno’s action.

      The district court did not abuse its discretion by vacating trial after it

determined that the only issues before the court were issues of law. See City of Los

Angeles, Harbor Div. v. Santa Monica Baykeeper, 254 F.3d 882, 885 (9th Cir.

2001) (district court “possesses the inherent procedural power to reconsider,

rescind, or modify an interlocutory order for cause seen by it to be sufficient”

(citation omitted)); see also Switz. Cheese Ass’n, Inc. v. E. Horne’s Mkt., Inc., 385

U.S. 23, 25 (1966) (“[T]he denial of a motion for a summary judgment because of


                                             3                                     16-17336
unresolved issues of fact does not settle or even tentatively decide anything about

the merits of the claim. It is strictly a pretrial order that decides only one thing—

that the case should go to trial”). Salerno’s allegations that the district court

“claimed to have been confused about the nature of the case” is untrue. The

tortured journey of this case was caused entirely by Salerno’s constantly changing

claims and theories.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           4                                        16-17336